DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. (Pub 20150154046) (hereafter Farkas) in view of Jain et al. (Pub 20160124665) (hereafter Jain).

As per claim 1, Farkas teaches:
A method comprising: 
receiving a pause request to pause a virtual environment that includes one or more virtual machines, each respective virtual machine having a mounting point connected to at least one corresponding block level storage volume; ([Paragraph 2], hypervisor restarts virtual machines on the host, e.g., in response to a reboot of the host, a lack of a heartbeat, a request from a virtual machine for remediation, a request from the external management server, etc.  [Paragraph 4], a first VM may provide a service that is dependent upon a second VM that manages a database. Restarting the first VM as a part of a corrective action without the second VM running may lead to errors with the first VM… [Paragraph 18], In one embodiment, the error message requests that the hypervisor reset the first VM or perform another specific corrective action. Alternatively, or additionally, the error message includes a state of the operating system or an application running on the first VM or a state of a connection between the first VM and an external resource (e.g., a storage device, a server, a network, etc.).  For example, determining a corrective action may include selecting a corrective action from a database, table, or other data structure storing correlations between corrective actions and one or more of error message content, error message type, software running on the VM, service(s) performed by the VM, VM dependencies, etc… [Paragraph 29], Upon detecting that a condition defined in one or more resource and event pairs is true, the computer applies the first corrective action defined by the dependence policy. For example, the above-referenced restart of a first resource may be defined to trigger the powering off a dependent VM. Exemplary first 
building a model and a dependency graph of one or more components in the virtual environment;  
storing the model, the dependency graph and a snapshot of each corresponding block level storage volume; 
stopping the one or more components in accordance with dependency logic of the dependency graph; and 
stopping the one or more virtual machines.  ([Paragraph 6], One or more of the listed virtual machines have dependencies upon other virtual machines, network 
Although Farkas discloses creating/maintaining/storing a dependency list and dependency policy(ies). ([Paragraph 14], To manage these dependencies, policies describing the relationships between VMs are created and maintained. Policies define dependencies between groups as well as how to remediate the dependent VMs. The dependencies may be used to manage restart order, resets of multiple groups or individual VMs in response to the reset of a group or individual VM, as well as the management of a corrective action for a VM. Dependencies may be expressed with regard to applications, individual VMs, groups of VMs, chains of dependent VMs, etc. As a result, VMs are restarted or otherwise subjected to corrective actions in a manner that reduces errors that result from interdependent VM relationships.  [Paragraph 15], Additionally, the list of VMs to be restarted or subjected to a corrective action may be sorted based upon priority. For example, if a cluster of VMs were to be restarted, priority values may be used to indicate a restart order for independent VMs within the cluster. As a result, VMs are restarted or otherwise subject to corrective actions in an intelligent and efficient manner, e.g., to provide important services first.)
However, Farkas does not explicitly disclose the dependency policy/list is a model and a dependency graph.
Jain teaches building a model and a dependency graph of one or more components in the virtual environment;  
storing the model, the dependency graph; ([Paragraph 178], The dependencies between each application of the set of dependent applications may be determined using a dependency mapping table or using a direct acyclic graph (DAG) in which vertices of the DAG correspond with the applications of the set of dependent applications and directed edges between the vertices may correspond with the dependencies. In one example, a directed edge from a predecessor node to a successor node may represent that the successor node depends on the predecessor node.  [Paragraph 33], The networked computing environment 100 may comprise a cloud computing environment providing Software-as-a-Service (SaaS) or Infrastructure-as-a-Service (IaaS) services. SaaS may refer to a software distribution model in which applications are hosted by a service provider and made available to end users over the Internet. In one embodiment, the networked computing environment 100 may include a virtualized infrastructure that provides software, data processing, and/or data storage services to end users accessing the services via the networked computing environment. [Paragraph 177], The first virtual machine may comprise one virtual machine out of a plurality of virtual machines that are to be cloned in order to run, for example, a set of virtualized production services within a cloned environment. In step 804, a first snapshot of the first virtual machine is acquired. The first snapshot may correspond with a state of the first virtual machine at a particular point in time. In step 806, a set of dependent applications that the application depends on for operation is determined. In one example, the application may comprise an inventory management application that depends on a database application (e.g., the inventory management application may use the database application in order to access or store inventory-related information). 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Farkas wherein a virtual machine environment comprising plurality of VMs with mounted storage(s) is paused based on a request, snapshot of VMs/disks are created and maintained, dependency list and policy is created and maintained to ensure stopping/starting/restarting/pausing of the VMs are done in a coordinated fashion, into teachings of Jain wherein a model and dependency graph is utilized to ensure dependencies amongst the VMs/applications are maintained because this would enhance the teachings of Farkas wherein by providing a graphical model and dependency graph, the users can visually see the dependencies which provides easier/faster understanding of the environment and it’s dependencies.

As per claim 2, rejection of claim 1 is incorporated:
Farkas teaches wherein building the dependency graph comprises: 
determining a first component in the virtual environment relies on at least one of functionality and data of a second component in the virtual environment; 
generating at least a first portion of the dependency logic indicating a restart priority of the second component being restarted before the first component; and ([Paragraph 6], One or more of the listed virtual machines have dependencies upon other virtual machines, network connections, or storage devices. 
generating at least a second portion of the dependency logic indicating a stop priority of the first component being stopped before the second component. ([Paragraph 6], One or more of the listed virtual machines have dependencies upon other virtual machines, network connections, or storage devices. The determination of the list includes determining that the dependencies of the one or more virtual machines 
Jain teaches the dependency graph; ([Paragraph 178], The dependencies between each application of the set of dependent applications may be determined using 
As per claims 8 and 9, these are non-transitory computer-readable medium claims corresponding to the method claims 1 and 2.  Therefore, rejected based on similar rationale. 

As per claims 15 and 16, these are system claims corresponding to the method claims 1 and 2.  Therefore, rejected based on similar rationale. 

Claim(s) 3-7, 10-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas in view of Jain and further in view of Miah et al. (Pub 20200089574) (hereafter Miah).

As per claim 3, rejection of claim 1 is incorporated:
Jain teaches wherein storing the snapshot of each corresponding block level storage volume comprises: 
for each corresponding block level storage volume: 
detaching the corresponding block level storage volume from a virtual machine mounting point; 
capturing a snapshot of the detached corresponding block level storage volume to back-up a state and data of the block level storage volume; 
tagging the captured snapshot; 
 and storing the tagged snapshot.  ([Paragraph 62], The virtual machine search index 106 may include a list of files that have been stored using a virtual machine and a version history for each of the files in the list. Each version of a file may be mapped to the earliest point in time snapshot of the virtual machine that includes the version of the file or to a snapshot of the virtual machine that include the version of the file (e.g., the latest point in time snapshot of the virtual machine that includes the version of the file). In one example, the virtual machine search index 106 may be used to identify a version of the virtual machine that includes a particular version of a file (e.g., a particular version of a database, a spreadsheet, or a word processing document). In some cases, each of the virtual machines that are backed up or protected using storage appliance 170 may have a corresponding virtual machine search index.  [Paragraph 61], The virtualization interface 104 may request data associated with virtual blocks stored on a virtual disk of the virtual machine that have changed since a last snapshot of the virtual machine was taken or since a specified prior point in time. Therefore, in some cases, if a snapshot of a virtual machine is the first snapshot taken of the virtual machine, then a full image of the virtual machine may be transferred to the storage appliance. However, if the snapshot of the virtual machine is not the first snapshot taken of the virtual machine, then only the data blocks of the virtual machine that have changed since a prior snapshot was taken may be transferred to the storage appliance.  [Paragraph 63], In one embodiment, as each snapshot of a virtual machine is ingested each virtual disk associated with the virtual machine is parsed in order to identify a file system type associated with the virtual disk and to extract metadata (e.g., file system metadata) for 
However, Farkas and Jain do not explicitly disclose detaching the corresponding block level storage volume from a virtual machine mounting point; and deleting the detached corresponding block level storage volume.
detaching the corresponding block level storage volume from a virtual machine mounting point; and deleting the detached corresponding block level storage volume. ([Paragraph 38], Application programming interface calls to a block-level storage service or database service may include function calls for creating a block device 114, taking a snapshot, attaching a block device 114 to a virtual machine instance, detaching a block device from a virtual machine instance, deleting a block device, encrypting a block device, and decrypting a block device.  [Paragraph 2], FIG. 9 illustrates an example workflow for determining whether individual snapshots belong to a snapshot associated with a multipart block device, in accordance with some embodiments… [Paragraph 34], The block device 114 may be identified by a volume identifier. Data for the block device 114 may reside in one physical storage device (e.g., a hard disk) or span across multiple storage devices, which, as previously described, may reside on a different system than that of the allocated block device 114.  [Paragraph 35], The block device 114 may include several different types of data structures, and the block device may be entirely or only partially structured with such data structures. For example, the block device 114 may be variably manipulated, such as by a client device 102, to include several data structures in hierarchical form, such as partitions, logical volumes, file systems, directories, and files.)
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Farkas and Jain wherein a virtual machine environment comprising plurality of VMs with mounted storage(s) is paused based on a request, snapshot of VMs/disks are created and maintained, model, dependency graph are created and maintained to ensure 

As per claim 4, rejection of claim 3 is incorporated:
Jain teaches wherein tagging the captured snapshot comprises: 
for each snapshot of a corresponding block level storage volume: generating an identification string to represent a snapshot tag, the identification string indicating an identifier of the corresponding block level storage volume, an identifier of the virtual environment, an identifier of a virtual machine to which the corresponding block level storage volume was connected, and a block device mapping; and 
creating an association between the identification string and the captured snapshot. ([Paragraph 61], The virtualization interface 104 may request data associated with virtual blocks stored on a virtual disk of the virtual machine that have changed since a last snapshot of the virtual machine was taken or since a specified prior point in time. Therefore, in some cases, if a snapshot of a virtual machine is the first snapshot taken of the virtual machine, then a full image of the virtual machine may be transferred to the storage appliance. However, if the snapshot of the virtual machine 
Miah also teaches ([Paragraph 41], As mentioned, the data "chunks" associated with each snapshot may be stored in a different system or location, such as via a data storage service or archival data storage service as described in further detail below. To track the association between the snapshots and the data "chunks" they contain, the system 112, the block device 114, or the block-level data service may track the snapshots and the location of the associated data "chunks" in a snapshot data store 110, which may be part of the system 112 or more generally implemented by a service or resource of the implementing computing resource service provider. The snapshot data store 110 may be a key-value store, a relational database, or other similar storage system capable of correlating an identified object (such as via a unique identifier, such as an identifier associated with each snapshot 116) and other data, such as location data for the associated data "chunk." Such commission of the association information in the snapshot data store may be either synchronous or asynchronous relative to the 

As per claim 5, rejection of claim 1 is incorporated:
Farkas teaches receiving a resume request to restart the virtual environment; 
building the virtual environment according to the model by instantiating each component with stored component data;  ([Paragraph 2], The hypervisor restarts virtual machines on the host, e.g., in response to a reboot of the host, a lack of a heartbeat, a request from a virtual machine for remediation, a request from the external management server, etc.  [Paragraph 42], As described above, in one embodiment, the computer additionally determines if any VMs that are dependent upon the first VM are to be stopped or paused, or have an application stopped or paused, 
creating one or more block level storage volumes based on the stored snapshots;
restarting the instantiated components according to the dependency graph. ([Paragraph 14], The list of VMs to be subject to a corrective action is generated based upon virtual machines that have their dependencies upon other virtual machines, network connections, storage devices, databases, applications running within other virtual machines, or other resources met. To manage these dependencies, policies describing the relationships between VMs are created and maintained.  [Paragraph 16], As used herein, a corrective action for a VM refers to one or more of: initiating a reset of the VM on the host device currently running the VM or on another host device within the same management cluster, reconfiguring a setting for the VM, changing the allocation of resources for the VM, moving the VM connection from one storage device to another, 
restarting the stopped virtual machines associated with the virtual environment; ([Paragraph 2], The hypervisor restarts virtual machines on the host, e.g., in response to a reboot of the host, a lack of a heartbeat, a request from a virtual machine for remediation, a request from the external management server, etc.)
However, Farkas and Jain do not explicitly disclose creating one or more block level storage volumes based on the stored snapshots;
attaching the created block level storage volumes to mounting points of the restarted virtual machines; 
Miah teaches creating one or more block level storage volumes based on the stored snapshots;
attaching the created block level storage volumes to mounting points of the restarted virtual machines;  ([Paragraph 32], As illustrated, the example environment may include one or more client devices 102 connecting to one or more systems 112 of a computing resource service provider (which may be a distributed computing resource provider), such as over a network. The system 112 may implement, or be attached to, one or more volumes 114, which may be volumes of block-level storage (also referred to as a "block device") provided by, e.g., a block-level data storage service provided by the system or another entity of the computing resource service provider.  [Paragraph 34], As noted, the present disclosure describes a system for analyzing and modeling snapshots associated with network-attached volumes, such as network-attached block devices 114 and databases. In some examples, a block device 114 may be a logical storage space within (or allocated by) a data storage system in which data objects may be stored in either structured or unstructured (raw) 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Farkas and Jain wherein a virtual machine environment comprising plurality of VMs with mounted storage(s) is paused based on a request, snapshot of VMs/disks are created and maintained, model, dependency graph are created and maintained to ensure 

As per claim 6, rejection of claim 5 is incorporated:
Miah teaches wherein creating one or more block level storage volumes based on the stored snapshots comprises: 
identifying one or more stored snapshots based on one or more tag queries related to the virtual environment; 
accessing one or more stored snapshots identified in search results of the one or more tag queries; and 
creating the one or more block level storage volumes according to backed-up state and data represented in the one or more accessed stored snapshots. ([Paragraph 101], At step 1002, in connection with a data operation request to, e.g., a snapshot block device emulator and/or a file system analyzer, the snapshot block device emulator retrieves one or more models from the model data store and performs an analysis on the retrieved models to determine the snapshots necessary to fulfill the request.  [Paragraph 102], At step 1004, the snapshots identified in step 1002 are 
Jain also teaches ([Paragraph 62], The virtual machine search index 106 may include a list of files that have been stored using a virtual machine and a version history for each of the files in the list. Each version of a file may be mapped to the earliest point in time snapshot of the virtual machine that includes the version of the file or to a snapshot of the virtual machine that include the version of the file (e.g., the latest point in time snapshot of the virtual machine that includes the version of the file). In one example, the virtual machine search index 106 may be used to identify a version of the virtual machine that includes a particular version of a file (e.g., a particular version of a 

As per claim 7, rejection of claim 5 is incorporated:
Jain teaches wherein the pause request and the resume request are sent by one or more users that have access to the virtual environment and a multi-tenant database system, the virtual environment being hosted by the multi-tenant database system.  ([Paragraph 38], The user interface may enable an end user of the storage appliance 170 (e.g., a system administrator or a virtualization administrator) to select a particular version of a virtual machine to be restored or mounted. When a particular version of a virtual machine has been mounted, the particular version may be accessed by a client (e.g., a virtual machine, a physical machine, or a computing device) as if the particular version was local to the client.  The end user of the storage appliance 170 may then select the particular version to be mounted and run an application (e.g., a data analytics application) using the mounted version of the virtual machine. In another example, the particular version may be mounted as an iSCSI target.    [Paragraph 91], The one or more virtual machines may be selected by an end user of a storage appliance, such as storage appliance 170 in FIG. 1A, using a user interface provided by the storage appliance. In step 304, a schedule for backing up the first virtual machine is determined.  [Paragraph 179], In some cases, the set of virtual machines may be paused or quiesced while the set of snapshots are captured. [Paragraph 26], The data center 150 may include one or more servers, such as server 160, in communication with one or more storage devices, such as storage device 156. The one or more servers may also be in communication with one or more storage appliances, such as storage appliance 170. The server 160, storage device 156, and storage appliance 170 may be in communication with each other via a networking fabric connecting servers and data storage units within the data center to each other. The storage appliance 170 may include a data management system for backing up virtual machines and/or files within a virtualized infrastructure. The server 160 may be used to create and manage one or more virtual machines associated with a virtualized 

As per claims 10-14, these are non-transitory computer-readable medium claims corresponding to the method claims 3-7.  Therefore, rejected based on similar rationale. 

As per claims 17-20, these are system claims corresponding to the method claims 3-6.  Therefore, rejected based on similar rationale. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.